NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0014n.06

                                        No. 16-5248
                                                                                  FILED
                           UNITED STATES COURT OF APPEALS                    Jan 06, 2017
                                FOR THE SIXTH CIRCUIT                    DEBORAH S. HUNT, Clerk


ROBERT MEDLEY,                                )
                                              )
           Plaintiff-Appellant,               )
                                              )
v.                                            )
                                              )
SHELBY COUNTY, KENTUCKY, SHELBY               )
COUNTY DETENTION CENTER, JAILER               )         ON APPEAL FROM THE
BOBBY WAITS, JUDGE EXECUTIVE ROB              )         UNITED STATES DISTRICT
ROTHENBURGER,    SERGEANT    ANN              )         COURT FOR THE EASTERN
DOYLE, BOBBY MCCURDY, WANDA M.                )         DISTRICT OF KENTUCKY
JONES, MIKE JOHNSON, JO SWAIN,                )
CELESTE PETTIT, AUSTIN SASSER,                )
LILLIAN    THORNTON,      LARRY               )                 OPINION
DONOVAN, BRENT WALDRIDGE, NIKKI               )
LARKIN, and SOUTHERN HEALTH                   )
PARTNERS,                                     )
                                              )
           Defendants-Appellees,              )
                                              )
ANTHONY HOWELL, JR.,                          )
                                              )
           Defendant.                         )
                                              )


Before: MOORE, ROGERS, and SENTELLE,* Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. We lack jurisdiction over this appeal.

Although the district court awarded summary judgment in favor of the Defendants-Appellees,

Plaintiff-Appellant Robert Medley’s claims concerning Defendant Anthony Howell, Jr. continue.



       *
      The Honorable David B. Sentelle, United States Circuit Judge for the District of
Columbia Circuit, sitting by designation.
No. 16-5248, Medley v. Shelby County, Kentucky et al.


Of course, if the district court “expressly determines that there is no just reason for delay,” Fed.

R. Civ. P. 54(b), we have jurisdiction over an appeal of a final judgment determining claims

against some, but not all, parties. But where, as here, the district court issues a perfunctory order

without explaining its application of Rule 54, we lack jurisdiction. Therefore, and as we explain

below, Medley’s appeal is DISMISSED without prejudice and subject to reinstatement

consistent with the provisions herein.

       “The courts of appeals . . . shall have jurisdiction of appeals from all final decisions of the

district courts of the United States.” 28 U.S.C. § 1291 (2012). “When a single action presents

multiple claims or involves multiple parties, a district court ruling that disposes of only some

claims or only some parties is ordinarily not ‘final.’” In re Refrigerant Compressors Antitrust

Litig., 731 F.3d 586, 589 (6th Cir. 2013) (quoting 28 U.S.C. § 1291). Nevertheless, “[w]hen an

action presents more than one claim for relief . . . or when multiple parties are involved, the court

may direct entry of a final judgment as to one or more, but fewer than all, claims or parties only

if the court expressly determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b).

However, if the district court fails to provide reasons for finding no just reason for delay, the

appeal is not properly certified under Rule 54(b). See EJS Props., LLC v. City of Toledo,

689 F.3d 535, 537–38 (6th Cir. 2012) (noting that the district court stamped “granted” on the

plaintiff’s motion for Rule 54(b) certification without providing any reasons).

       Although the parties’ appellate briefs did not address whether the district court’s Rule

54(b) certification was proper in this case, we have a duty to raise the issue sua sponte because

our jurisdiction is dependent on proper certification.       See Lowery v. Fed. Express Corp.,


                                                 2
No. 16-5248, Medley v. Shelby County, Kentucky et al.


426 F.3d 817, 820 (6th Cir. 2005). In its orders, the district court stated in full, “This is a

FINAL and APPEALABLE Judgment and there is no cause for delay.” R. 66 (Page ID #794);

R. 68 (Page ID #806). Such a barebones statement, without any elaboration on why there is no

cause for delay, is insufficient under Rule 54(b). See Solomon v. Aetna Life Ins. Co., 782 F.2d
58, 61 (6th Cir. 1986) (“Certainly a proper exercise of discretion under Rule 54(b) requires the

district court to do more than just recite the 54(b) formula of ‘no just reason for delay.’”);

see also Corrosioneering, Inc. v. Thyssen Envtl. Sys., Inc., 807 F.2d 1279, 1283 (6th Cir. 1986)

(setting forth a “nonexhaustive list of factors which a district court should consider when making

a Rule 54(b) determination”). Therefore, Medley’s appeal was not properly certified, and we

lack appellate jurisdiction.

       As was the case in EJS Properties, LLC, “we recognize that this appeal has already been

fully briefed and argued.” 689 F.3d at 538. Our resolution of this case is the same as in EJS

Properties, LLC: “if [Medley] can obtain a valid final judgment properly certified under Rule

54(b) from the district court within thirty days from the date of filing of this opinion, [Medley]

may seek reinstatement of this appeal. We will then decide the merits of any claims properly

certified without further briefing or argument.” Id.

       For the foregoing reasons, Medley’s appeal is DISMISSED without prejudice and

subject to reinstatement consistent with the provisions herein.




                                                 3
No. 16-5248, Medley v. Shelby County, Kentucky et al.


       ROGERS, Circuit Judge. I concur in the result only.




                                              4